                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


3M Company,                                        File No. 20-cv-1371 (ECT/KMM)

        Plaintiff,

v.

Legacy Medical Supplies, LLC,                                   ORDER
Mark Eckhardt, Carol Ann Korpi,
Joseph Nelson, Jeremy Reboulet, and
Does 1–10, whose true names are largely
unknown,

        Defendants.


       This matter is before the Court on Plaintiff 3M Company’s Motion for a Temporary

Restraining Order and Preliminary Injunction. ECF No. 11. A hearing was held on

Plaintiff’s motion on July 14, 2020. For the reasons explained on the record at the hearing,

and based on all the files, records, and proceedings in this case, Plaintiff’s Motion for a

Temporary Restraining Order [ECF No. 11] is GRANTED.

       Accordingly, IT IS ORDERED that:

       1.     Pursuant to Federal Rule of Civil Procedure 65(b):

              a.      Defendants,1 and each of them, and each of their agents, servants,

employees, officers and all persons and entities in active concert and participation with

them, are enjoined through July 28, 2020, from using the 3M Marks, and any other word,

1
      As used in this Order, “Defendants” refers to Legacy Medical Supplies, LLC, Mark
Eckhardt, and Jeremy Reboulet. It does not refer to Carol Ann Korpi or Joseph Nelson,
who have been dismissed from this case pursuant to separate Stipulations, ECF Nos. 25
and 30, and Orders, ECF Nos. 35 and 36, for Consent Judgments.
name, symbol, device, or combination thereof that is confusingly similar to the 3M Marks,

for, on, and/or in connection with the manufacture, distribution, advertising, promoting,

offering for sale, and/or sale of any goods or services, including, without limitation,

Plaintiff’s 3M-brand N95 respirators;

              b.     Defendants, and each of them, and each of their agents, servants,

employees, officers and all persons and entities in active concert and participation with

them, are also enjoined through July 28, 2020, from engaging in any false, misleading,

and/or deceptive conduct in connection with 3M and its products, including, without

limitation, representing themselves as being an authorized distributor, vendor, agent,

representative, retailer, and/or licensee of 3M and/or any of 3M’s products (including,

without limitation, 3M-brand N95 respirators); falsely representing to have an association

or affiliation with, sponsorship by, and/or connection with, 3M and/or any of 3M’s products;

and falsely representing that 3M has increased the price(s) of its 3M-brand N95 respirators;

and

              c.     Defendants, and each of them, and each of their agents, servants,

employees, officers and all persons and entities in active concert or participation with them,

are also enjoined through July 28, 2020, from representing to prospective suppliers or

customers or employees that they have a business or personal relationship with any director,

officer, or employee of 3M and from representing to any prospective suppliers or customers

or employee that they have access to 3M products or services as a result of a relationships

with any director, officer, or employee of 3M.
       2.     In light of its financial condition, 3M need not post a bond.

       3.     3M and/or its authorized representative(s) must serve a copy of this Order on

Defendants, and each of them. Service via email to Defendants’ counsel, or if a Defendant

is not represented by counsel to the last known email addresses of each such Defendant

with a copy sent via U.S. Mail to the address at which they were served shall constitute

proper service and notice of this Order.2


Dated: July 14, 2020                        s/ Eric C. Tostrud
                                            Eric C. Tostrud
                                            United States District Court




2
       Counsel for Plaintiff and Defendants are ordered to submit a joint letter by not later
than 5:00 p.m. on Friday, July 24, 2020, describing the status of this case and addressing
specifically: (1) whether it will be necessary to adjudicate Plaintiff’s motion for a
preliminary injunction; (2) if that will be necessary, then whether Defendants have agreed
to comply voluntarily with the terms of this Temporary Restraining Order pending
adjudication of the motion for a preliminary injunction; and (3) if it is necessary to
adjudicate Plaintiff’s motion for a preliminary injunction, then a recommended briefing
schedule. The joint letter should be submitted by email to the following address:
tostrud chambers@mnd.uscourts.gov. The joint letter need not be filed on CM ECF.
